Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 2, 10-13 and 21 are rejected under 35 U.S.C. 102(e) as being anticipated by Coleman et al. (US Patent #6,895,452).
Regarding independent claims 2, 13 and 21, Coleman discloses a memory controller integrated circuit device comprising: 
a processor (Fig.23C: Execution Unit 130) to generate opcodes (Fig.23C: OPCODE generator 720) (col.3, lines 24-31: The opcode generator outputs opcodes which control both the configuration and function of the execution unit. Thus, both the memory array and execution unit are dynamically reconfigurable under microcode control in order to optimize the data path from the memory array, through the execution unit, and back to the memory array for the particular algorithm implemented in the microcode program); 
a plurality of interface circuits to transfer data with an external memory device (col.14, lines 19-29: The bit tables and microcode discussed above may alternatively reside in durable store, such as ROM or flash memory. The durable store may be part of memory block A or may reside outside of memory block A wherein the content of durable store is transferred to memory block A or to the address generators or MDSPC during system initialization.); and 
a plurality of control circuits (Fig.23C: coefficient generator 730 and latch timing 740), each control circuit of the plurality of control circuits to control an interface circuit of the plurality of interface circuits, wherein each of the plurality of control circuits includes a respective processing element responsive to the opcodes (col.27, lines 24-34: Latch timing and control circuit 740 receives an opcode control signal 178A, which is part of the opcode bus 178 output from opcode generator 720, and output control signal 752C, which is part of the execution address bus 752 output from execution address generator 750, in order to generate latch timing and control signal 174. Latch timing and control signal 174 synchronizes the operation of execution unit 130 with the transfer of data with memory 800 on data bus 184 by generating the timing and control for the circuitry at the interface between execution unit 130 and memory 800 which is discussed in greater detail below) and is operable to generate one or more interface adjustment signals, in response to one or more of the opcodes generated by the processor, based on results of operations performed by the respective processing element (Fig.33 and col.27, lines 24-34: Latch timing and control circuit 740 receives an opcode control signal 178A, which is part of the opcode bus 178 output from opcode generator 720, and output control signal 752C, which is part of the execution address bus 752 output from execution address generator 750, in order to generate latch timing and control signal 174. Latch timing and control signal 174 synchronizes the operation of execution unit 130 with the transfer of data with memory 800 on data bus 184 by generating the timing and control for the circuitry at the interface between execution unit 130 and memory 800 which is discussed in greater detail below).
Regarding claim 10, Coleman teaches wherein each control circuit includes an interface timing control circuit and an interface voltage control circuit (Fig.33 and col.27, lines 24-30: Latch timing and control circuit 740 receives an opcode control signal 178A, which is part of the opcode bus 178 output from opcode generator 720, and output control signal 752C, which is part of the execution address bus 752 output from execution address generator 750, in order to generate latch timing and control signal 174).
Regarding claim 11, Coleman teaches wherein each control circuit includes a receiver circuit and a transmit circuit and a plurality of registers storing control values for adjusting timing characteristics and voltage characteristics of the receiver circuit and the transmit circuit (Fig.33 and col.27, lines 24-30: Latch timing and control circuit 740 receives an opcode control signal 178A, which is part of the opcode bus 178 output from opcode generator 720, and output control signal 752C, which is part of the execution address bus 752 output from execution address generator 750, in order to generate latch timing and control signal 174).
Regarding claim 12, Coleman teaches wherein each respective control circuit of the plurality of control circuits includes a respective computational element that executes a sequence of instructions (abstract: Sequence control signals drive a DMA controller and address generator to control the transfer of data from the shared memory to a bus interface unit (BIU). The sequence control signals also drive a data controller and address generator which controls transfer of data from the shared memory to an execution unit interface (EUI)). 

Allowable Subject Matter
Claims 3-9 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135